—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 16, 1998, which dismissed claimant’s appeal from a decision of an Administrative Law Judge as untimely.
By decision dated and mailed on April 24, 1998, an Administrative Law Judge ruled, inter alla, that claimant was disqualified from receiving unemployment insurance benefits because he lost his employment through misconduct in connection *658therewith and that he was chargeable with a recoverable overpayment of benefits. Claimant appealed to the Unemployment Insurance Appeal Board on July 6, 1998 and, on his notice of appeal, claimant indicated that he did not do so earlier because he was waiting for a criminal court decision. A hearing before the Board was then held for the purpose of considering the timeliness of claimant’s appeal. Claimant, along with his Spanish interpreter, appeared at the hearing and testified that he had moved to a new address in March 1998 but he was able to retrieve some mail that was sent to his former address. Claimant admitted that the Administrative Law Judge’s decision did reach him and indicated that he must have received it about a week or two after the hearing. Inasmuch as it appeared that claimant failed to comply with the 20-day filing requirement of Labor Law § 621 (1), the Board dismissed claimant’s appeal. This appeal followed.
We have reviewed claimant’s numerous arguments and, given the evidence in the record and the permissible inferences that can be drawn therefrom, we find no reason to disturb the Board’s decision dismissing claimant’s appeal as untimely (see, Matter of Foley [Commissioner of Labor], 252 AD2d 712; Matter of Speed [Sweeney], 243 AD2d 807). Thus, claimant’s arguments relating to the underlying merits of the denial of his application for unemployment insurance benefits are not properly before this Court for its consideration (see, Matter of Stock [Commissioner of Labor], 249 AD2d 662).
Cardona, P. J., Mercure, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.